Case 4:19-cv-05210-RMP   ECF No. 208   filed 04/03/20   PageID.4819 Page 1 of 42




1    ROBERT W. FERGUSON
     Attorney General
2
     JEFFREY T. SPRUNG, WSBA #23607
3    ZACHARY P. JONES, WSBA #44557
     JOSHUA WEISSMAN, WSBA #42648
4    PAUL M. CRISALLI, WSBA #40681
     NATHAN K. BAYS, WSBA #43025
5    BRYAN M.S. OVENS, WSBA #32901
     Assistant Attorneys General
6    8127 W. Klamath Court, Suite A
     Kennewick, WA 99336
7    (509) 734-7285

8                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
9                             AT SPOKANE

10    STATE OF WASHINGTON, et al.,             NO. 4:19-cv-05210-RMP

11                  Plaintiffs,                NOTICE OF SUPPLEMENTAL
                                               AUTHORITY IN SUPPORT OF
12      v.                                     PLAINTIFFS’ MOTION TO
                                               COMPEL
13    UNITED STATES DEPARTMENT
      OF HOMELAND SECURITY, a
14    federal agency, et al.

15                  Defendants.

16

17

18
19

20

21
22

     NOTICE OF SUPPLEMENTAL                                 ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                    Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 208    filed 04/03/20   PageID.4820 Page 2 of 42




1          Plaintiff States (Plaintiffs) respectfully submit the recently issued

2    discovery order in related litigation, California v. U.S. Department of Homeland

3    Security and La Clinica de La Raza v. Donald J. Trump, No. 19-cv-04975-PJH

4    and No. 19-cv-04980-PJH (N.D. Cal. Apr. 1, 2020), as supplemental authority in

5    support of their pending Motion to Compel (ECF No. 195). The order is attached

6    hereto as Exhibit 1 and also reported at 2020 WL 1557424.

7          The consolidated cases in California challenge the same Final Rule—

8    Inadmissibility on Public Charge Grounds—that Plaintiffs challenge in this

9    action. In the attached order, the California court granted the plaintiffs’ motion

10   to compel discovery and granted in part their motion to complete the

11   administrative record. The court’s analysis weighs in favor of granting Plaintiffs’

12   pending motion in this case for at least two reasons.

13         First, the California court concluded that privilege logs are appropriate in

14   APA cases as to potentially deliberative materials—in that case, as here, intra-

15   and inter-agency materials. “Reading the Supreme Court and Ninth Circuit’s

16   opinions together, a court may order a privilege log . . . after providing the federal

17   government the opportunity to argue the issue.” 2020 WL 1557424, at *9. Indeed,

18   the court went further and ordered DHS “to complete the record with regard to

19   inter-agency communications submitted to DHS and under DHS’s control,

20   relating to the Rule, and not involving the mental processes of individual agency

21   members,” similar to relevant inter-agency communications the federal

22

     NOTICE OF SUPPLEMENTAL                      1               ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                         Kennewick, WA 99336
                                                                            (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 208     filed 04/03/20   PageID.4821 Page 3 of 42




1    government already had disclosed under the Freedom of Information Act. Id. at

2    *10-11. This included “any White House communications in DHS’s possession

3    and meeting the court’s criteria discussed above.” Id.

4          Second, the court held that plaintiffs are entitled to take discovery on

5    constitutional claims of the very same nature as the Equal Protection claim

6    Plaintiffs have asserted here. Id. at 16. The court rejected the same arguments

7    that Defendants have advanced in this case, namely: (1) that constitutional claims

8    are limited to the administrative record under the APA (see ECF No. 198 at 3–

9    9); and (2) that discovery is not warranted where rational basis review may apply

10   (see id. at 9–10). Because the plaintiffs “are alleging different factual allegations

11   between the APA claims and the constitutional claims,” the court explained, “the

12   claims do not fundamentally overlap.” 2020 WL 1557424, at *15. The same is

13   true here.

14         The California court’s decision therefore supports both forms of relief

15   Plaintiffs have requested in their Motion to Compel. Plaintiffs respectfully

16   request that the Court consider that order as supplemental authority in support of

17   their Motion.

18         RESPECTFULLY SUBMITTED this 3rd day of April 2020.

19

20

21
22

     NOTICE OF SUPPLEMENTAL                      2              ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                        Kennewick, WA 99336
                                                                           (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 208   filed 04/03/20   PageID.4822 Page 4 of 42




1                                  ROBERT W. FERGUSON
                                   Attorney General of Washington
2
                                   /s/ Jeffrey T. Sprung
3                                  JEFFREY T. SPRUNG, WSBA #23607
                                   ZACHARY P. JONES, WSBA #44557
4                                  JOSHUA WEISSMAN, WSBA #42648
                                   PAUL M. CRISALLI, WSBA #40681
5                                  NATHAN K. BAYS, WSBA #43025
                                   BRYAN M.S. OVENS, WSBA #32901
6                                  Assistant Attorneys General
                                   8127 W. Klamath Court, Suite A
7                                  Kennewick, WA 99336
                                   (509) 734-7285
8                                  jeff.sprung@atg.wa.gov
                                   zach.jones@atg.wa.gov
9                                  joshua.weissman@atg.wa.gov
                                   paul.crisalli@atg.wa.gov
10                                 nathan.bays@atg.wa.gov
                                   bryan.ovens@atg.wa.gov
11                                 Attorneys for Plaintiff State of Washington

12
13

14

15
16

17

18
19

20

21
22

     NOTICE OF SUPPLEMENTAL                  3              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                    Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 208   filed 04/03/20   PageID.4823 Page 5 of 42




1                                  MARK R. HERRING
                                   Attorney General of Virginia
2
                                   /s/ Michelle S. Kallen
3                                  MICHELLE S. KALLEN, VSB #93286
                                   Deputy Solicitor General
4                                  JESSICA MERRY SAMUELS, VSB #89537
                                   Assistant Solicitor General
5                                  RYAN SPREAGUE HARDY, VSB #78558
                                   ALICE ANNE LLOYD, VSB #79105
6                                  MAMOONA H. SIDDIQUI, VSB #46455
                                   Assistant Attorneys General
7                                  Office of the Attorney General
                                   202 North Ninth Street
8                                  Richmond, Virginia 23219
                                   (804) 786-7240
9                                  MKallen@oag.state.va.us
                                   JSamuels@oag.state.va.us
10                                 RHardy@oag.state.va.us
                                   ALloyd@oag.state.va.us
11                                 MSiddiqui@oag.state.va.us
                                   SolicitorGeneral@oag.state.va.us
12                                 Attorneys for Plaintiff Commonwealth of
                                   Virginia
13

14                                 PHIL WEISER
                                   Attorney General of Colorado
15
                                   /s/ Eric R. Olson
16                                 ERIC R. OLSON, #36414
                                   Solicitor General
17                                 Office of the Attorney General
                                   Colorado Department of Law
18                                 1300 Broadway, 10th Floor
                                   Denver, CO 80203
19                                 (720) 508 6548
                                   Eric.Olson@coag.gov
20                                 Attorneys for Plaintiff the State of Colorado

21
22

     NOTICE OF SUPPLEMENTAL                  4              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                    Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 208   filed 04/03/20   PageID.4824 Page 6 of 42




1                                  KATHLEEN JENNINGS
                                   Attorney General of Delaware
2                                  AARON R. GOLDSTEIN
                                   State Solicitor
3                                  ILONA KIRSHON
                                   Deputy State Solicitor
4
                                   /s/ Monica A. Horton
5                                  MONICA A. HORTON, #5190
                                   Deputy Attorney General
6                                  820 North French Street
                                   Wilmington, DE 19801
7                                  Monica.horton@delaware.gov
                                   Attorneys for Plaintiff the State of Delaware
8

9                                  KWAME RAOUL
                                   Attorney General of Illinois
10
                                   /s/ Liza Roberson-Young
11                                 LIZA ROBERSON-YOUNG, #6293643
                                   Public Interest Counsel
12                                 Office of the Illinois Attorney General
                                   100 West Randolph Street, 11th Floor
13                                 Chicago, IL 60601
                                   (312) 814-5028
14                                 ERobersonYoung@atg.state.il.us
                                   Attorney for Plaintiff State of Illinois
15
16                                 CLARE E. CONNORS
                                   Attorney General of Hawai‘i
17
                                   /s/ Lili A. Young
18                                 LILI A. YOUNG, #5886
                                   Deputy Attorney General
19                                 Department of the Attorney General
                                   425 Queen Street
20                                 Honolulu, HI 96813
                                   (808) 587-3050
21                                 Lili.A.Young@hawaii.gov
                                   Attorneys for Plaintiff State of Hawai‘i
22

     NOTICE OF SUPPLEMENTAL                  5              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                    Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 208   filed 04/03/20   PageID.4825 Page 7 of 42




1                                  BRIAN E. FROSH
                                   Attorney General of Maryland
2
                                   /s/ Jeffrey P. Dunlap
3                                  JEFFREY P. DUNLAP, #1812100004
                                   Assistant Attorney General
4                                  200 St. Paul Place
                                   Baltimore, MD 21202
5                                  T: (410) 576-7906
                                   F: (410) 576-6955
6                                  JDunlap@oag.state.md.us
                                   Attorneys for Plaintiff State of Maryland
7

8                                  MAURA HEALEY
                                   Attorney General of Commonwealth of
9                                  Massachusetts

10                                 /s/ Abigail B. Taylor
                                   ABIGAIL B. TAYLOR, #670648
11                                 Chief, Civil Rights Division
                                   DAVID UREÑA, #703076
12                                 Special Assistant Attorney General
                                   ANGELA BROOKS, #663255
13                                 Assistant Attorney General
                                   Office of the Massachusetts Attorney General
14                                 One Ashburton Place
                                   Boston, MA 02108
15                                 (617) 963-2232
                                   abigail.taylor@mass.gov
16                                 david.urena@mass.gov
                                   angela.brooks@mass.gov
17                                 Attorneys for Plaintiff Commonwealth of
                                   Massachusetts
18
19

20

21
22

     NOTICE OF SUPPLEMENTAL                  6              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                    Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 208   filed 04/03/20   PageID.4826 Page 8 of 42




1                                  DANA NESSEL
                                   Attorney General of Michigan
2
                                   /s/Toni L. Harris
3                                  FADWA A. HAMMOUD, #P74185
                                   Solicitor General
4                                  TONI L. HARRIS, #P63111
                                   First Assistant Attorney General
5                                  Michigan Department of Attorney General
                                   P.O. Box 30758
6                                  Lansing, MI 48909
                                   (517) 335-7603 (main)
7                                  HarrisT19@michigan.gov
                                   Hammoudf1@michigan.gov
8                                  Attorneys for the People of Michigan

9
                                   KEITH ELLISON
10                                 Attorney General of Minnesota

11                                 /s/ R.J. Detrick
                                   R.J. DETRICK, #0395336
12                                 Assistant Attorney General
                                   Minnesota Attorney General’s Office
13                                 Bremer Tower, Suite 100
                                   445 Minnesota Street
14                                 St. Paul, MN 55101-2128
                                   (651) 757-1489
15                                 (651) 297-7206
                                   Rj.detrick@ag.state.mn.us
16                                 Attorneys for Plaintiff State of Minnesota

17

18
19

20

21
22

     NOTICE OF SUPPLEMENTAL                  7              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                    Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 208   filed 04/03/20   PageID.4827 Page 9 of 42




1                                  AARON D. FORD
                                   Attorney General of Nevada
2
                                   /s/ Heidi Parry Stern
3                                  HEIDI PARRY STERN, #8873
                                   Solicitor General
4                                  Office of the Nevada Attorney General
                                   555 E. Washington Ave., Ste. 3900
5                                  Las Vegas, NV 89101
                                   HStern@ag.nv.gov
6                                  Attorneys for Plaintiff State of Nevada

7
                                   GURBIR S. GREWAL
8                                  Attorney General of New Jersey

9                                  /s/ Glenn J. Moramarco
                                   GLENN J. MORAMARCO, #030471987
10                                 Assistant Attorney General
                                   Office of the Attorney General
11                                 Richard J. Hughes Justice Complex
                                   25 Market Street, 1st Floor, West Wing
12                                 Trenton, NJ 08625-0080
                                   (609) 376-3232
13                                 Glenn.Moramarco@law.njoag.gov
                                   Attorneys for Plaintiff State of New Jersey
14

15                                 HECTOR BALDERAS
                                   Attorney General of New Mexico
16
                                   /s/ Tania Maestas
17                                 TANIA MAESTAS, #20345
                                   Chief Deputy Attorney General
18                                 P.O. Drawer 1508
                                   Santa Fe, New Mexico 87504-1508
19                                 tmaestas@nmag.gov
                                   Attorneys for Plaintiff State of New Mexico
20

21
22

     NOTICE OF SUPPLEMENTAL                  8              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                    Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 208   filed 04/03/20   PageID.4828 Page 10 of 42




1                                  PETER F. NERONHA
                                   Attorney General of Rhode Island
2
                                   /s/ Lauren E. Hill
3                                  LAUREN E. HILL, #9830
                                   Special Assistant Attorney General
4                                  Office of the Attorney General
                                   150 South Main Street
5                                  Providence, Rhode Island 02903
                                   (401) 274-4400 x 2038
6                                  E-mail: lhill@riag.ri.gov
                                   Attorneys for Plaintiff State of Rhode Island
7

8

9
10

11

12
13

14

15
16

17

18
19

20

21
22

     NOTICE OF SUPPLEMENTAL                   9              ATTORNEY GENERAL OF WASHINGTON
                                                                 8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                     Kennewick, WA 99336
                                                                        (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 208   filed 04/03/20   PageID.4829 Page 11 of 42




1                           DECLARATION OF SERVICE

2           I hereby declare that on this day I caused the foregoing document to be

3     electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4     which will serve a copy of this document upon all counsel of record.

5           DATED this 3rd day of April 2020, at Seattle, Washington.

6
                                   /s/ Jeffrey T. Sprung
7                                  JEFFREY T. SPRUNG, WSBA #23607
                                   Assistant Attorney General
8

9
10

11

12
13

14

15
16

17

18
19

20

21
22

     NOTICE OF SUPPLEMENTAL                    10             ATTORNEY GENERAL OF WASHINGTON
                                                                  8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                      Kennewick, WA 99336
                                                                         (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP        Document
                                                           ECF No.         157
                                                                   208 filed    Filed 04/01/20
                                                                             04/03/20          Page 1Page
                                                                                        PageID.4830   of 31 12 of 42




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      STATE OF CALIFORNIA, et al.,
                                                                                        Case No. 19-cv-04975-PJH
                                  8                    Plaintiffs,                      Case No. 19-cv-04980-PJH
                                  9             v.
                                                                                        ORDER GRANTING IN PART AND
                                  10     U.S. DEPARTMENT OF HOMELAND                    DENYING IN PART MOTIONS TO
                                         SECURITY, et al.,                              COMPLETE THE RECORD AND
                                  11                                                    GRANTING MOTIONS TO COMPEL
                                                       Defendants.                      DISCOVERY
                                  12
Northern District of California
 United States District Court




                                                                                        Re: Dkt. Nos. 149 (No. 19-cv-04975-
                                  13
                                                                                        PJH), 150 (No. 19-cv-04980-PJH)
                                  14     LA CLINICA DE LA RAZA, et al.,
                                  15                   Plaintiffs,
                                  16            v.
                                  17     DONALD J. TRUMP, et al.,
                                  18                   Defendants.
                                  19

                                  20

                                  21          Plaintiffs the State of California, State of Oregon, Commonwealth of Pennsylvania,

                                  22   and District of Columbia’s (the “State plaintiffs”) and La Clínica de La Raza, African

                                  23   Communities Together, California Primary Care Association, Central American Resource

                                  24   Center, Farmworker Justice, Council on American-Islamic Relations-California, Korean

                                  25   Resource Center, Maternal and Child Health Access, and Legal Aid Society of San

                                  26   Mateo County’s (the “organization plaintiffs” and together with the State plaintiffs, the
                                  27

                                  28
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP        Document
                                                           ECF No.         157
                                                                   208 filed    Filed 04/01/20
                                                                             04/03/20          Page 2Page
                                                                                        PageID.4831   of 31 13 of 42




                                  1    “plaintiffs”)1 motions to complete the administrative record and compel discovery came on

                                  2    for hearing before this court on March 4, 2020. State plaintiffs appeared through their

                                  3    counsel, Julia Mass and Anna Rich, and organization plaintiffs appears through their

                                  4    counsel, Mayra Joachin, Nicholas Espiritu, Tanya Broder, and Alvaro Harris. Defendants

                                  5    U.S. Citizenship and Immigration Services (“USCIS”), Department of Homeland Security

                                  6    (“DHS” or the “Agency”), President Donald J. Trump, Chad Wolf,2 as Acting Secretary of

                                  7    DHS, and Kenneth T. Cuccinelli as Acting Director of USCIS appeared through their

                                  8    counsel, Joshua Kolsky. Having read the papers filed by the parties and carefully

                                  9    considered their arguments and the relevant legal authority, and good cause appearing,

                                  10   the court hereby rules as follows.

                                  11                                        BACKGROUND

                                  12          On August 16, 2019, the State plaintiffs filed a complaint (“Compl.”) to enjoin
Northern District of California
 United States District Court




                                  13   enactment of regulations promulgated by DHS entitled Inadmissibility on Public Charge

                                  14   Grounds (the “Public Charge Rule” or “Rule”), 84 Fed. Reg. 41,292 (Aug. 14, 2019). The

                                  15   Agency published the final rule in the Federal Register on August 14, 2019 with an

                                  16   effective date of October 15, 2019. Id. at 41,292. State plaintiffs’ complaint asserts six

                                  17   causes of action: (1) Violation of the Administrative Procedure Act (“APA”), 5 U.S.C.

                                  18   § 706—Contrary to Law, the Immigration and Nationality Act (“INA”) and the Illegal

                                  19   Immigration Reform and Immigrant Responsibility Act (“IIRIRA”); (2) Violation of APA, 5

                                  20   U.S.C. § 706—Contrary to Law, Section 504 of the Rehabilitation Act; (3) Violation of

                                  21   APA, 5 U.S.C. § 706—Contrary to Law, State Healthcare Discretion; (4) Violation of APA,

                                  22   5 U.S.C. § 706—Arbitrary and Capricious; (5) Violation of the Fifth Amendment’s Due

                                  23

                                  24   1 Plaintiffs the City and County of San Francisco and County of Santa Clara (the “County
                                  25   plaintiffs”) in the related case City and County of San Francisco v. U.S. Citizenship and
                                       Immigration Services, No. 19-cv-04717-PJH, have not filed a motion to compel and have
                                  26   not joined in either the State plaintiffs or organization plaintiffs’ motions.
                                       2 This action was originally brought against Kevin McAleenan in his official capacity as

                                  27   Acting Secretary of Homeland Security. Compl. ¶ 27. As of November 13, 2019, Chad
                                       Wolf is the acting secretary of DHS (see https://www.dhs.gov/person/chad-f-wolf) and,
                                  28   pursuant to Federal Rule of Civil Procedure 25(d), an officer’s successor is automatically
                                       substituted as a party.
                                                                                       2
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP        Document
                                                           ECF No.         157
                                                                   208 filed    Filed 04/01/20
                                                                             04/03/20          Page 3Page
                                                                                        PageID.4832   of 31 14 of 42




                                  1    Process clause requiring Equal Protection based on race; (6) Violation of the Fifth

                                  2    Amendment’s Due Process clause, based on a violation of Equal Protection principles

                                  3    based on unconstitutional animus. Dkt. 1.3 The organization plaintiffs’ complaint, also

                                  4    filed August 16, 2019, asserts four causes of action: (1) Violation of APA, 5 U.S.C.

                                  5    § 706—Contrary to the Statutory Scheme; (2) Violation of APA, 5 U.S.C. § 706—

                                  6    Arbitrary, Capricious, or otherwise not in accordance with law; (3) Violation of the Fifth

                                  7    Amendment based on Equal Protection for discriminating against non-white immigrants;

                                  8    (4) under the Declaratory Judgment Act, seeking a determination that the Rule is invalid

                                  9    because it was issued by an unlawfully-appointed agency director. No. 19-cv-04980-

                                  10   PJH, Dkt. 1.

                                  11          On August 26, 2019, plaintiffs (including the County plaintiffs) filed motions for

                                  12   preliminary injunction (Dkt. 17), for which the court heard argument on October 2, 2019,
Northern District of California
 United States District Court




                                  13   (Dkt. 109). On October 11, 2019, the court entered a preliminary injunction enjoining

                                  14   defendants from applying the Rule to any person residing in the City and County of San

                                  15   Francisco, Santa Clara County, the States of California, Oregon, or Maine, the

                                  16   Commonwealth of Pennsylvania, or the District of Columbia. Dkt. 120, at 92. The court

                                  17   also denied the organization plaintiffs’ motion on the basis that they do not fall within the

                                  18   challenged statute’s zone of interest such that they do not have prudential standing to

                                  19   bring an APA claim. Id. at 72, 92. The court did not rule on plaintiffs’ constitutional

                                  20   claims as it was not within the scope of plaintiffs’ motion. Id. at 12 n.5.

                                  21          Defendants appealed the preliminary injunction on October 30, 2019. Dkt. 129. A

                                  22   three-judge panel of the Ninth Circuit stayed the preliminary injunctions issued within this

                                  23   circuit on December 5, 2019.4 Dkt. 141; see City & Cty. of San Francisco v. USCIS, 944

                                  24

                                  25   3 Unless otherwise specified, references to the docket are to State of California v. U.S.
                                  26   Department of Homeland Security, Case No. 19-cv-04975-PJH.
                                       4
                                         The panel consolidated the three related cases before this court with a similar case from
                                  27   the Eastern District of Washington. That court issued a nationwide injunction of the Rule
                                       on the same day as this court’s geographically limited preliminary injunction order.
                                  28   Washington v. U.S. Dep’t of Homeland Security, 408 F. Supp. 3d 1191, 1224 (E.D.
                                       Wash. 2019).
                                                                                    3
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP        Document
                                                           ECF No.         157
                                                                   208 filed    Filed 04/01/20
                                                                             04/03/20          Page 4Page
                                                                                        PageID.4833   of 31 15 of 42




                                  1    F.3d 773 (9th Cir. 2019). Two district courts outside the Ninth Circuit also enjoined

                                  2    implementation of the Rule—a nationwide injunction and an injunction limited to the State

                                  3    of Illinois. New York v. U.S. Dep’t of Homeland Security, 408 F. Supp. 3d 334 (S.D.N.Y.

                                  4    2019); Cook Cty., Illinois v. McAleenan, 417 F. Supp. 3d 1008 (N.D. Ill. 2019). On

                                  5    January 27, 2020, the Supreme Court granted the federal government’s application for a

                                  6    stay pending appeal of the nationwide injunction of the Public Charge Rule issued by the

                                  7    District Court for the Southern District of New York. Dep’t of Homeland Security v. New

                                  8    York, 140 S. Ct. 599 (2020). On February 18, 2020, the Ninth Circuit panel voted to deny

                                  9    plaintiffs-appellees’ motions for reconsideration and motions for rehearing en banc. Dkt.

                                  10   153. Finally, on February 21, 2020, the Supreme Court granted an application from the

                                  11   federal government for a stay of the injunction issued by the District Court for the

                                  12   Northern District of Illinois. Wolf v. Cook Cty., Illinois, 140 S. Ct. 681 (2020).
Northern District of California
 United States District Court




                                  13          As relevant to the current motions, on November 25, 2019, defendants served the

                                  14   administrative record on plaintiffs via an online portal. After several attempts to meet and

                                  15   confer to resolve their differences concerning the administrative record, plaintiffs contend

                                  16   the record remains incomplete, resulting in the current motions. They also seek

                                  17   discovery on their constitutional claims.

                                  18                                           DISCUSSION

                                  19   A.     Legal Standard

                                  20          The APA provides that a court’s arbitrary and capricious review shall be based on

                                  21   “the whole record or those parts of it cited by a party.” 5 U.S.C. § 706. The whole

                                  22   administrative record “includes everything that was before the agency pertaining to the

                                  23   merits of its decision.” Portland Audubon Soc’y v. Endangered Species Comm., 984 F.2d

                                  24   1534, 1548 (9th Cir. 1993). Further, the whole record “consists of all documents and

                                  25   materials directly or indirectly considered by agency decision-makers and includes

                                  26   evidence contrary to the agency’s position.” Thompson v. U.S. Dep’t of Labor, 885 F.2d

                                  27   551, 555 (9th Cir. 1989) (citing Exxon Corp. v. U.S. Dep’t of Energy, 91 F.R.D. 26, 33

                                  28   (N.D. Tex. 1981)).
                                                                                      4
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP        Document
                                                           ECF No.         157
                                                                   208 filed    Filed 04/01/20
                                                                             04/03/20          Page 5Page
                                                                                        PageID.4834   of 31 16 of 42




                                  1           The administrative record submitted by the federal government is entitled to a

                                  2    presumption of completeness, which is rebutted by clear evidence. Id. A court may only

                                  3    consider extra-record materials in the following circumstances: “(1) if necessary to

                                  4    determine ‘whether the agency has considered all relevant factors and has explained its

                                  5    decision,’ (2) ‘when the agency has relied on documents not in the record,’ or (3) ‘when

                                  6    supplementing the record is necessary to explain technical terms or complex subject

                                  7    matter.’” Sw. Ctr. for Biological Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1450 (9th

                                  8    Cir. 1996) (quoting Inland Empire Public Lands Council v. Glickman, 88 F.3d 697, 703–

                                  9    04 (9th Cir. 1996)). The Ninth Circuit also permits extra-record documents when a

                                  10   plaintiff demonstrates bad faith by the agency. Id. (citing Nat’l Audubon Soc. v. U.S.

                                  11   Forest Serv., 46 F.3d 1437, 1447 n.9 (9th Cir. 1993)). These exceptions are narrowly

                                  12   construed and applied. Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005)
Northern District of California
 United States District Court




                                  13   (citations omitted).

                                  14   B.     Analysis

                                  15          1.     Motions to Complete the Administrative Record

                                  16          Generally, plaintiffs identify the following categories of missing documents for

                                  17   which they seek the court to order defendants to produce as part of the administrative

                                  18   record: (a) complete, unredacted copies of all policies, procedures, forms and guidance

                                  19   related to the application of the public charge ground of inadmissibility or any other

                                  20   aspect of the Rule or previous drafts of the Rule; (b) the USCIS article, “Public Charge

                                  21   Provisions of Immigration Law: A Brief Historical Background,” dated August 14, 2019,

                                  22   and all data the article references, including Immigration and Naturalization Service,

                                  23   DHS, and Department of State consular processing statistics related to public charge

                                  24   determinations; (c) inter- and intra-agency communications and Agency communications

                                  25   with outside organizations related to the Rule, including records related to the Agency’s

                                  26   development of forms related to public charge determinations and estimates regarding

                                  27   the burdensomeness of forms; (d) White House communications to the Agency related to

                                  28
                                                                                     5
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP        Document
                                                           ECF No.         157
                                                                   208 filed    Filed 04/01/20
                                                                             04/03/20          Page 6Page
                                                                                        PageID.4835   of 31 17 of 42




                                  1    the Rule; and (e) missing comments from the public.5 The court addresses each

                                  2    category in turn.

                                  3                  a.     Policy and Guidance Documents

                                  4           Plaintiffs argue that defendants did not provide policies, procedures, forms and

                                  5    guidance that were considered either directly or indirectly by the Agency during the

                                  6    rulemaking process, but not included in the record. Mtn. at 5. Alternatively, plaintiffs

                                  7    contend that these policies are relevant background information. Defendants respond

                                  8    that plaintiffs have not demonstrated that the policies in question were considered by the

                                  9    relevant decision-maker. Opp. at 5–6. Defendants also contend that adding document

                                  10   as background material is only appropriate for explanation or clarification of technical

                                  11   terms or subject matter. Id. at 7.

                                  12          As an initial matter, defendants have agreed to produce a few policy documents as
Northern District of California
 United States District Court




                                  13   part of the record and some of plaintiffs’ requests are now moot. In their motion, plaintiffs

                                  14   seek inclusion of portions of the USCIS’s Adjudicator’s Field Manual (“AFM”) and

                                  15   Volumes 7 and 8 of the USCIS Policy Manual (the “Policy Manual”). Mtn. at 5–6. In their

                                  16   opposition, defendants agree to add the full version of the following portions of the Policy

                                  17   Manual: Volume 7, Part B and Volume 8, Part B, Chapter 3. Opp. at 7. Defendants also

                                  18   agree to add Chapter 10.8 of the AFM. Finally, defendants agree to add internal versions

                                  19   of those sections of the USCIS Policy Manual and the AFM that they have already

                                  20   provided for the record, with the exception of Volume 8, Part B, Chapter 3 of the Policy

                                  21   Manual because the Rule cited the public version of the document. Id.

                                  22

                                  23   5 Plaintiffs also identified two additional categories of missing materials: (i) information
                                  24   and data related to legal permanent residents who may undergo a public charge
                                       inadmissibility determination upon return from trips abroad and (ii) correct,
                                  25   contemporaneous copies of websites included in the record. Mtn. at 3. In a footnote,
                                       plaintiffs explain that, with respect to data on legal permanent residents, defendants
                                  26   informed them that such data was not before the Agency during the decision-making
                                       process. Id. at 4 n.1. Plaintiffs also state that they are not moving for corrected copies of
                                  27   webpages referenced in the Rule but reserve the right to do so. Id. at 4 n.2. Because
                                       plaintiffs do not specify these categories in any further detail and do not advance an
                                  28   argument as to why these categories should be included in the administrative record, the
                                       court does not address these issues.
                                                                                       6
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP        Document
                                                           ECF No.         157
                                                                   208 filed    Filed 04/01/20
                                                                             04/03/20          Page 7Page
                                                                                        PageID.4836   of 31 18 of 42




                                  1           Despite these concessions, plaintiffs respond that there are other portions of the

                                  2    policy manual to which they still require access. Specifically, they seek: USCIS Policy

                                  3    Manual Vol. 2, Part A, chapter 42; USCIS Policy Manual Vol. 7, Part A, chapters 1, 4, 5,

                                  4    6, and 10; USCIS Policy Manual Vol. 7, Part R; USCIS Policy Manual Vol. 8, Parts A, G,

                                  5    and L; the remainder of USCIS Policy Manual Vol. 8, Part B; USCIS Policy Manual Vol.

                                  6    12, Part D, chapter 2; AFM, chapter 61.2; Chapter 12 of the Deportation Officer’s Field

                                  7    Manual; Chapter 45 of the Inspector’s Field Manual; and Standard Operating Procedures,

                                  8    Adjudicative Templates, and Appendices referenced in the above-listed policy documents

                                  9    and in the policy documents Defendants disclosed on February 12, 2020. Reply at 5–6.

                                  10          Plaintiffs contend that the policy manuals should be considered under either the

                                  11   second or third Inland Empire exceptions, i.e., whether the agency considered

                                  12   documents not in the record or whether the policy manuals constitute relevant
Northern District of California
 United States District Court




                                  13   background information.

                                  14                       i.      Whether the Agency Considered Documents Not in the

                                  15                               Record

                                  16          The second Inland Empire exception applies when an agency relied directly or

                                  17   indirectly on documents not in the record. To meet this exception, the moving party must

                                  18   “identify reasonable, non-speculative grounds for its belief that the documents were

                                  19   considered by the agency and not included in the record.” Pac. Shores Subdivision, Cal.

                                  20   Water Dist. v. U.S. Army Corps of Eng’rs, 448 F. Supp. 2d 1, 6 (D.D.C. 2006) (citation

                                  21   omitted). The moving party “must do more than imply that the documents at issue were

                                  22   in the agency’s possession.” Safari Club Int’l v. Jewell, No. CV-16094-TUC-JGZ, 2016

                                  23   WL 7785452, at *2 (D. Ariz. July 7, 2016) (citing Sara Lee Corp. v. Am. Bakers Ass’n,

                                  24   252 F.R.D. 31, 34 (D.D.C. 2008)). The question is whether plaintiffs have demonstrated

                                  25   that the document in question “‘was so heavily relied on in the recommendations [of

                                  26   subordinates] that the decision maker constructively considered it’ . . . even if there is no

                                  27   evidence that the decision maker read the [document].” Sharks Sports & Entm’t LLC v.

                                  28   Fed. Transit Admin., No. 18-cv-04060-LHK, 2020 WL 511998, at *4 (N.D. Cal. Jan. 31,
                                                                                     7
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP        Document
                                                           ECF No.         157
                                                                   208 filed    Filed 04/01/20
                                                                             04/03/20          Page 8Page
                                                                                        PageID.4837   of 31 19 of 42




                                  1    2020 (first alteration in original) (quoting Wildearth Guardians v. U.S. Forest Serv., 713 F.

                                  2    Supp. 2d 1243, 1256 (D. Colo. 2010)).

                                  3           Plaintiffs argue that the Agency relied on knowledge of its policies in order to draft

                                  4    the Rule and that even materials that were indirectly considered should be included in the

                                  5    record. Mtn. at 6. Defendants contend that they should not be required to produce

                                  6    policies that are related to the general subject matter of the Rule and in the Agency’s

                                  7    possession but were not considered by the Agency’s decision-makers. Opp. at 5.

                                  8           After reviewing the Rule and the Cisneros Declaration, the court finds that plaintiffs

                                  9    have not carried their burden to demonstrate that the policy documents were “so heavily

                                  10   relied on” by the agency’s decision makers. Plaintiffs attempt to draw comparisons

                                  11   between excerpts from the Rule and a corresponding policy manual section or chapter

                                  12   that implicates, at a high level, the same topic as the excerpt. For example, the Rule
Northern District of California
 United States District Court




                                  13   states that the Agency “reject[s] the assertion that the rule shifts emphasis away from the

                                  14   affidavit of support.” 84 Fed. Reg. at 41,439. Plaintiffs contend that this sentence

                                  15   implicates Volume 7, Part A, which covers adjustment of status policies and procedures,

                                  16   including affidavits of support. Cisneros Decl. ¶ 27. As a second example, the Rule

                                  17   states that it applies to legal permanent residents returning from a trip abroad that has

                                  18   lasted for more than sixth months. See 84 Fed. Reg. at 41,326. Plaintiffs argue this

                                  19   reference implicates Volume 7, Part R, which addresses legal permanent residents who

                                  20   have been abroad for an extended period of time. Cisneros Decl. ¶ 37. As a final

                                  21   example, the introduction to the Rule creates a new public charge bond process. 84 Fed.

                                  22   Reg. at 41,295 (“This rule also revises DHS regulations governing the discretion . . . to

                                  23   accept a public charge bond . . . .:). Plaintiffs suggest that this reference to the public

                                  24   charge bond process implicates AFM, chapter 61, as well as chapters cross-referenced

                                  25   in chapter 61, all of which deal with public charge bonds. Cisneros Decl. ¶ 62.

                                  26          The inquiry here is necessarily one of degree. On one end of the spectrum are

                                  27   documents that were not explicitly cited in the Rule but were so heavily relied on in the

                                  28   Rule that the underlying document was constructively considered by the decision maker.
                                                                                      8
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP        Document
                                                           ECF No.         157
                                                                   208 filed    Filed 04/01/20
                                                                             04/03/20          Page 9Page
                                                                                        PageID.4838   of 31 20 of 42




                                  1    On the other end of the spectrum are documents that the Agency has in its possession

                                  2    but were not heavily relied upon or considered in the Rule. The excerpts and references

                                  3    cited by plaintiffs are not indicative of documents upon which a decision maker heavily

                                  4    relied. Rather, the topics expressed in the excerpts and references are stated at a high

                                  5    level of generality such that comparing those excerpts and references to equally high-

                                  6    level policy manuals does not demonstrate the manuals were heavily relied upon.

                                  7           Plaintiffs also contend that the policies are relevant to understanding the scope

                                  8    and impact of the Rule’s policy changes. Mtn. at 6. In the supplemental Cisneros

                                  9    Declaration, plaintiffs explain that on February 5, 2020, USCIS issued a “Policy Alert,”

                                  10   which announced USCIS’s changes to portions of its Policy Manual to implement the

                                  11   Rule. Dkt. 152-1, ¶ 31. According to plaintiffs, they evaluated the new versions of

                                  12   Volume 7, Part A, chapters 4 and 6 of the Policy Manual against the prior version of the
Northern District of California
 United States District Court




                                  13   policy manuals and determined that USCIS and DHS changed the policy manuals as a

                                  14   result of the Rule. Plaintiffs renew their request to add the prior versions of the policy

                                  15   manuals in order to evaluate whether defendants’ stated basis for departing from these

                                  16   policies is sufficient as a matter of law. Reply at 3.

                                  17          While it is permissible for plaintiffs to argue that defendants have departed from

                                  18   prior policies without reasonable explanation (see, e.g., Fed. Commc’ns Comm’n v. Fox

                                  19   Television Stations, Inc., 556 U.S. 502, 515 (2009)), they have not demonstrated that the

                                  20   policy manuals are the appropriate prior policies by which to evaluate whether the Rule

                                  21   departed from those prior policies. Generally, the “prior policies” in question are not the

                                  22   policy manuals, but the prior public charge regulations. Thus, this case is distinguishable

                                  23   from Grace v. Whittaker, 344 F. Supp. 3d 96, 113 (D.D.C. 2018), where the district court

                                  24   permitted the plaintiffs to submit “government training manuals, memoranda, and a

                                  25   governmental brief” as extra-record evidence. This evidence of past policies was directly

                                  26   relevant to whether an Attorney General’s opinion and interim guidance implementing the

                                  27   opinion departed from past policies. Here, because plaintiffs do not demonstrate that the

                                  28   Agency directly or indirectly relied on the policy manuals, they have not demonstrated
                                                                                      9
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 10Page
                                                                                         PageID.4839   of 3121 of 42




                                  1    that those policies are the relevant past policies that the court should consider.

                                  2           To reiterate a critical point, plaintiffs have the burden to rebut, with “clear

                                  3    evidence,” the presumption of completeness and, further, the exception is narrowly

                                  4    construed and applied. Lands Council, 395 F.3d at 1030. Several decades ago, in

                                  5    Action for Children’s Television v. FCC, 564 F.2d 458, 477 (D.C. Cir. 1977), the D.C.

                                  6    Circuit discussed whether “every informational input that may have entered into the

                                  7    decisionmaker’s deliberative process” should be produced in the administrative record.

                                  8    The court opined

                                  9                  why not go further to require the decisionmaker to summarize
                                                     and make available for public comment every status inquiry
                                  10                 from a Congressman or any germane material say a
                                                     newspaper editorial that he or she reads or their evening-hour
                                  11                 ruminations? In the end, why not administer a lie-detector test
                                                     to ascertain whether the required summary is an accurate and
                                  12
Northern District of California




                                                     complete one? The problem is obviously a matter of degree,
 United States District Court




                                                     and the appropriate line must be drawn somewhere.
                                  13

                                  14   Id. (citation omitted). Similar considerations are present here; the court must draw a line

                                  15   somewhere. The record does not include “every scrap of paper that could or might have

                                  16   been created” relating to the Rule. Golden Gate Salmon Ass’n v. Ross, No. 17-cv-01172

                                  17   LJO-EPG, 2018 WL 3129849, at *4 (E.D. Cal. Jun 22, 2018) (quoting TOMAC v. Norton,

                                  18   193 F. Supp. 2d 182, 195 (D.D.C. 2002)). In sum, plaintiffs have not met their burden to

                                  19   demonstrate that the Agency relied on documents, here policy manuals, not in the record.

                                  20                      ii.       Whether the Policies Constitute Relevant Background

                                  21                                Information

                                  22          The third Inland Empire exception applies to policies that may be produced as

                                  23   relevant background information. This exception pertains to cases “in which

                                  24   supplementation of the record through discovery is necessary to permit explanation or

                                  25   clarification of technical terms or subject matter involving the agency action under

                                  26   review.” Public Power Council v. Johnson, 674 F.2d 791, 794 (9th Cir. 1982). Plaintiffs

                                  27   contend that the policy manuals are also relevant background materials. Mtn. at 6. The

                                  28   parties disagree whether it is appropriate to consider non-technical, non-scientific
                                                                                      10
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 11Page
                                                                                         PageID.4840   of 3122 of 42




                                  1    background information as extra-record evidence. Opp. at 7; Reply at 2.

                                  2           Generally, the appropriate basis to permit background material in the

                                  3    administrative record is to illuminate and explain technical subject matter. Thus, the

                                  4    Ninth Circuit in Love v. Thomas stated that a “court may consider, particularly in highly

                                  5    technical areas, substantive evidence going to the merits of the agency’s action where

                                  6    such evidence is necessary as background to determine the sufficiency of the agency’s

                                  7    consideration.” 858 F.2d 1347, 1356 (9th Cir. 1988) (citing Asarco, Inc. v. U.S. Envtl.

                                  8    Prot. Agency, 616 F.2d 1153, 1160 (9th Cir. 1980)). Likewise, in Bunker Hill Co. v. EPA,

                                  9    572 F.2d 1286, 1292 (9th Cir. 1977), cited by plaintiffs, the background information in that

                                  10   case dealt with sulfur dioxide emissions. The court there characterized the background

                                  11   information as “clarification in dealing with a technical subject with respect to which [the

                                  12   court was] not expert[].” Id. (emphasis added). Thus, the court permitted such
Northern District of California
 United States District Court




                                  13   background material because “courts are not straightjacketed to the original record in

                                  14   trying to make sense of complex technical testimony.” Id.; see also San Luis & Delta

                                  15   Mendota Water Authority v. U.S. Dep’t of the Interior, 984 F. Supp. 2d 1048, 1060 (E.D.

                                  16   Cal. 2013) (discussing Bunker Hill and other relevant Ninth Circuit case law and

                                  17   concluding that the cases all involve challenges to EPA regulatory actions that involved

                                  18   scientific and technical determinations).

                                  19          Plaintiffs also cite Tenneco Oil Co. v. Department of Energy, 475 F. Supp. 299,

                                  20   317 (D. Del. 1979), where the district court stated that it “strain[ed] the Court’s

                                  21   imagination to assume that the administrative decision-makers reached their conclusions

                                  22   without reference to a variety of internal memoranda, guidelines, directives, and manuals,

                                  23   and without considering how arguments similar to [the plaintiff’s] were evaluated in prior

                                  24   decisions by the agency.” The Tenneco Oil court’s reasoning does not support plaintiffs’

                                  25   argument that internal policy manuals should be considered for background purposes.

                                  26   Rather, this case speaks to the second Inland Empire exception concerning whether the

                                  27   decision maker directly or indirectly considered a document. For the reasons explained

                                  28   above, (supra section B.1.a.i), plaintiffs have not demonstrated a sufficient basis for the
                                                                                     11
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 12Page
                                                                                         PageID.4841   of 3123 of 42




                                  1    court to apply reasoning similar to Tenneco Oil.

                                  2           Permitting background information is most appropriate when there are technical or

                                  3    scientific matters without which the court cannot determine whether the Agency

                                  4    considered all relevant factors. Asarco, 616 F.2d at 1160. The Public Charge Rule and

                                  5    immigration law generally does not deal with a highly technical area such that policy

                                  6    manuals are needed to inform nonexpert judges. While there may be extenuating

                                  7    circumstances where non-technical background material is proper to add to the

                                  8    administrative record, plaintiffs have not demonstrated by clear evidence that such

                                  9    information is needed in this case.

                                  10                     iii.      Materials Related to Development of Forms

                                  11          In passing, plaintiffs request defendants to produce documents related to the

                                  12   development of forms, specifically those related to Form I-944. Mtn. at 9 n.8.
Northern District of California
 United States District Court




                                  13   Defendants take the position that they do not need to produce any further documents

                                  14   relating to the forms because the complaint does not raise any claims concerning Agency

                                  15   forms or the Paperwork Reduction Act. Further, it is unclear what additional documents

                                  16   plaintiffs request. Opp. at 8. Plaintiffs respond that their general arguments regarding

                                  17   the scope and impact of the Rule subsumes their arguments concerning any forms.

                                  18   Reply at 9–10. They seek inclusion of records related to the development of Form I-944.

                                  19   Id. at 10.

                                  20          Plaintiffs first raised the argument concerning calculations of administrative burden

                                  21   as part of their motion for preliminary injunction. Dkt. 17 at 27–29. They put forward this

                                  22   argument under the broader thesis that the Rule is arbitrary and capricious. Id. at 19.

                                  23   While plaintiffs did not list the administrative burden of forms as part of the complaint,

                                  24   their arbitrary and capricious argument is broad enough to encompass arguments related

                                  25   to these forms.

                                  26          However, the only document that the plaintiffs identify with any particularity is the

                                  27   supporting statement submitted by DHS to OMB to justify the collection of information for

                                  28   Form I-944 (assuming such a document exists). See Reply 9–10; Dkt. 152-1, ¶¶ 57–59.
                                                                                     12
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 13Page
                                                                                         PageID.4842   of 3124 of 42




                                  1    Accordingly, the appropriate relief must be tailored to plaintiffs’ specific request. If such

                                  2    document (or documents) constituting a supporting statement for Form I-944 exists, then

                                  3    defendants must provide that as part of the record.

                                  4           For the foregoing reasons, the court GRANTS plaintiffs’ motions with respect to

                                  5    the policies that defendants do not oppose (and have agreed to provide) and the

                                  6    supporting statement for Form I-944. The court DENIES plaintiffs’ motions with respect

                                  7    to those policy manuals that they have requested beyond those policy manuals that

                                  8    defendants have agreed to provide.

                                  9                  b.     Studies and Data Regarding Inadmissibility Decisions

                                  10          Next, plaintiffs request an article titled “Public Charge Provisions of Immigration

                                  11   Law: A Brief Historical Background,” which was published by the Agency the same day

                                  12   as the Rule. Cisneros Decl. ¶ 67, Ex. 29. Plaintiffs also ask for studies and data
Northern District of California
 United States District Court




                                  13   regarding inadmissibility decisions on public charge grounds that were referenced in the

                                  14   article. Mtn. at 7. In their opposition brief, defendants agree to provide the article and the

                                  15   materials cited by the article. Opp. at 8. They take issue with providing any sources that

                                  16   plaintiffs think were omitted from the article but should have been included.

                                  17          After the hearing, the parties filed a joint status report in which they report that

                                  18   defendants have provided the article, sources cited in the article, including excerpts of

                                  19   books and immigration data cited in the article. Dkt. 157 at 2. Plaintiffs state that the

                                  20   article cites immigration data, but defendants did not produce data for the years 1920–65,

                                  21   1981–82, 1988, 1990, and 2018. Defendants respond that USCIS did not consider such

                                  22   data with respect to the Rule or the article. Id. Plaintiffs make a similar request for

                                  23   Department of State visa approval data for fiscal years 1920–2018. Id. at 3.

                                  24          As previously noted, the administrative record “consists of all documents and

                                  25   materials directly or indirectly considered by agency decision-makers and includes

                                  26   evidence contrary to the agency’s position.” Thompson, 885 F.2d at 555 (emphasis and

                                  27   citation omitted). The statistical data plaintiffs request not only was not cited in the Rule

                                  28   itself but was not cited in an article published the same day as the Rule. This line of
                                                                                     13
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 14Page
                                                                                         PageID.4843   of 3125 of 42




                                  1    reasoning is too attenuated to demonstrate by clear evidence that defendants indirectly

                                  2    considered the requested statistical data when drafting the Rule.

                                  3           Because defendants do not oppose this request and have already provided much

                                  4    of the relevant material, the court GRANTS plaintiffs’ motions with respect to the article

                                  5    and materials directly cited in the article; however, defendants are not required to provide

                                  6    materials that are not directly cited in the article. Further, defendants are not required to

                                  7    produce any book in its entirety unless such book is not publicly available.

                                  8                  c.         Intra- and Inter-Agency Communications

                                  9           Plaintiffs request various pre-decisional, deliberative materials including intra- and

                                  10   inter-agency communications, White House communications or agency communications

                                  11   with non-government third parties. Mtn. at 9. While plaintiffs have identified limited

                                  12   material from FOIA requests (primarily relating to U.S. Department of Agriculture
Northern District of California
 United States District Court




                                  13   comments submitted to the Agency pertaining to the Rule), they generally do not put

                                  14   forward a specific list of documents for defendants to provide. Thus, they also request a

                                  15   privilege log in order to determine which communications, if any, should be added to the

                                  16   record. Id. at 11. For their part, defendants attempt to cut this line of argument off, ex

                                  17   ante, by arguing that deliberative communications should not be considered in APA

                                  18   cases. Opp. at 9.

                                  19                       i.        Whether the Court Can Consider Any Deliberative

                                  20                                 Material

                                  21          Generally, judicial review under the APA is based on an agency’s stated reasons

                                  22   and an “inquiry into mental processes of administrative decisionmakers is usually to be

                                  23   avoided.” Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971)

                                  24   (citing United States v. Morgan, 313 U.S. 409, 422 (1941)), abrogated on other grounds

                                  25   by Califano v. Sanders, 430 U.S. 99, 105 (1977). Yet, there is an inherent tension

                                  26   between avoiding examination of a decisionmaker’s pre-decisional deliberative

                                  27   communications and the court’s duty to “consider whether the decision was based on a

                                  28   consideration of the relevant factors.” Id. at 417. As the Ninth Circuit has instructed, the
                                                                                    14
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 15Page
                                                                                         PageID.4844   of 3126 of 42




                                  1    administrative record consists “of all documents and materials directly or indirectly

                                  2    considered by agency decision-makers.” Thompson, 885 F.2d at 555–56.

                                  3           Reflecting the tension between the deliberative process and reviewing the “whole

                                  4    record,” district courts in the Ninth Circuit (as well as across the country) are divided over

                                  5    whether deliberative communications should be permitted at any time to complete the

                                  6    administrative record. There is a clear trend in district courts of the Northern District

                                  7    permitting deliberative communications so long as plaintiffs rebut the presumption of

                                  8    completeness. See, e.g., Ctr. for Env’tl Health v. Perdue, No. 18-cv-01763-RS, 2019 WL

                                  9    6114513, at *2–3 (N.D. Cal. Nov. 18, 2019); Sierra Club v. Zinke, No. 17-cv-07187-WHO,

                                  10   2018 WL 3126401, at *3 (N.D. Cal. June 26, 2018); Desert Survivors v. U.S. Dep’t of the

                                  11   Interior, 231 F. Supp. 3d 368, 381 (N.D. Cal. 2017); Inst. for Fisheries Res. v. Burwell,

                                  12   No. 16-CV-01574-VC, 2017 WL 89003, at *1 (N.D. Cal. Jan. 10, 2017).
Northern District of California
 United States District Court




                                  13          Conversely, there are cases in other districts such as ASSE International, Inc. v.

                                  14   Kerry, No. SACV 14-00534-CJC(JPRx), 2018 WL 3326687, at *2 (C.D. Cal. Jan. 3,

                                  15   2018), where the court found that “privileged materials are not part of the administrative

                                  16   record in the first instance.” See also Comprehensive Cmty. Dev. Corp. v. Sebelius, 890

                                  17   F. Supp. 2d 305, 312 (S.D.N.Y. 2012) (“[C]ourts have consistently recognized that, for the

                                  18   purpose of judicial review of agency action, deliberative materials antecedent to the

                                  19   agency’s decision fall outside the administrative record.”). There are two reasons cited

                                  20   for this standard. First, a court’s APA review must be based on the agency’s stated

                                  21   reasons for the agency action, absent a showing of bad faith or improper behavior. In re

                                  22   Subpoena Duces Tecum Served on Office of Comptroller of Currency, 156 F.3d 1279,

                                  23   1279 (D.C. Cir. 1998) (citations omitted). Because a reviewing court should limit its

                                  24   review the agency’s stated behavior, then courts such as ASSE International interpret

                                  25   that rule as precluding any review of deliberative materials. See also Nat’l Ass’n of Chain

                                  26   Drug Stores v. U.S. Dep’t of Health & Human Servs., 631 F. Supp. 2d 23, 27 (D.D.C.

                                  27   2009) (“[I]nternal deliberative materials are not part of the administrative record.”).

                                  28   Second, “excluding deliberative materials ‘prevent[s] injury to the quality of agency
                                                                                     15
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 16Page
                                                                                         PageID.4845   of 3127 of 42




                                  1    decisions’ by encouraging uninhibited and frank discussion of legal and policy matters.”

                                  2    Tafas v. Dudas, 530 F. Supp. 2d 786, 794 (E.D. Va. 2008) (alteration in original) (quoting

                                  3    NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150–52 (1975)).

                                  4           The Ninth Circuit has not directly addressed whether the federal government must

                                  5    produce a privilege log or whether the government may exclude deliberative documents

                                  6    from the administrative record altogether in an APA case. In re United States, 875 F.3d

                                  7    1200, 1210 (9th Cir.), vacated by 138 S. Ct. 443, 445 (2017) (per curiam). The Ninth

                                  8    Circuit indirectly addressed this issue in In re United States, which came before the court

                                  9    on a writ of mandamus petition filed by the federal government. Id. at 1204. In the

                                  10   mandamus context, the court reviewed for clear error a district court’s order requiring the

                                  11   government to produce a privilege log with in camera review of deliberative material. Id.

                                  12   at 1210. The In re United States court cited the several district court opinions requiring a
Northern District of California
 United States District Court




                                  13   privilege log and in camera analysis of deliberative materials in APA cases. Id. (citing,

                                  14   e.g., Ctr. for Food Safety v. Vilsack, No. 15-cv-01590, 2017 WL 1709318, at *5 (N.D. Cal.

                                  15   May 3, 2017)). Because of the absence of controlling precedent and the deliberative

                                  16   materials did not involve the mental processes of individual agency members, the court

                                  17   found that the district court’s order was not clearly erroneous. Id.

                                  18          The Supreme Court vacated the Ninth Circuit’s opinion in part because portions of

                                  19   the district court’s order were overly broad. The Court noted that the district court did not

                                  20   resolve threshold arguments going to whether the agency action was committed to

                                  21   agency discretion or whether the INA deprived the court of jurisdiction. In re United

                                  22   States, 138 S. Ct. at 445. The Court, therefore, admonished the district court not to

                                  23   “compel the Government to disclose any document that the Government believes is

                                  24   privileged without first providing the Government with the opportunity to argue the issue.”

                                  25   Id.

                                  26          Reading the Supreme Court and Ninth Circuit’s opinions together, a court may

                                  27   order a privilege log and include non-privileged deliberative documents in the record but

                                  28   only after providing the federal government the opportunity to argue the issue. See
                                                                                    16
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 17Page
                                                                                         PageID.4846   of 3128 of 42




                                  1    Sierra Club, 2018 WL 3126401, at *3 (noting that the Supreme Court’s decision in In re

                                  2    United States “require[es] the resolution of facial challenges before addressing the

                                  3    administrative record”). Further, such relief is only appropriate after plaintiffs rebut the

                                  4    presumption of completeness. S.F. Bay Conservation & Dev. Comm’n v. U.S. Army

                                  5    Corps of Eng’rs, No. 16-cv-05420-RS, 2018 WL 3846002, at *7 (N.D. Cal. Aug. 13, 2018)

                                  6    (“Decisions from this district have consistently held that parties that intend to withhold

                                  7    documents based on the deliberative process privilege must produce a privilege log, at

                                  8    least where the presumption of completeness has been rebutted . . . .”). In the absence

                                  9    of controlling Supreme Court or Ninth Circuit law to the contrary, the court is inclined to

                                  10   compel the inclusion extra-record pre-decisional deliberative documents, but only to the

                                  11   extent plaintiffs are able to rebut the presumption of completeness.6

                                  12                      ii.       Whether Plaintiffs Rebut the Presumption of
Northern District of California
 United States District Court




                                  13                                Completeness

                                  14          The predicate step before applying the deliberative process privilege is for

                                  15   plaintiffs to meet their burden to overcome the presumption of completeness. See

                                  16   People of State of Cal. ex rel. Lockyer v. U.S. Dep’t of Agric., No. C05-03508 EDL, 2006

                                  17   WL 708914, at *2 (N.D. Cal. Mar. 16, 2006) (“Plaintiffs rebutted the presumption of

                                  18   completeness with a strong showing that the Senate Report and the supporting

                                  19   documents were at a minimum indirectly considered by the Forest Service in its decision-

                                  20   making process for the [Rule at issue].”).

                                  21          Sierra Club v. Zinke is helpful to understand what showing is required to

                                  22   demonstrate clear evidence in this context. In Sierra Club, the plaintiffs sought to add to

                                  23   the administrative record documents produced by the federal government in response to

                                  24   the plaintiffs’ Freedom of Information Act (“FOIA”) requests. 2018 WL 3126401, at *4.

                                  25   The court had previously determined that the plaintiffs challenged the rule on the ground

                                  26
                                  27   6 The court notes that defendants have not advanced a facial challenge to judicial review
                                  28   similar to the arguments before the Supreme Court, i.e., that the Rule was committed to
                                       the Agency’s discretion or that the INA strips the court of jurisdiction to review the Rule.
                                                                                    17
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 18Page
                                                                                         PageID.4847   of 3129 of 42




                                  1    that “its stated rationales [were] not legitimate and its justifications [were] inconsistent

                                  2    with and not supported by the evidentiary record.” Id. (citation omitted). The court

                                  3    examined each FOIA document to determine whether they pertained to the plaintiffs’

                                  4    basis to challenge the rule. The FOIA documents were relevant to whether the rule was

                                  5    supported by good reasoning and, thus, rebutted the presumption of completeness. Id.

                                  6           Here, as the result of a FOIA request, plaintiffs produce several email

                                  7    conversations from officials at the U.S. Department of Agriculture (“USDA”) in response

                                  8    to requests from the Office of Management and Budget (“OMB”) for comments to the

                                  9    Rule. Cisneros Decl. ¶ 86. One email, dated April 12, 2018, indicates that USDA

                                  10   officials sent OMB officials some comments concerning the Rule, which had been

                                  11   requested by OMB officials as part of a broader request to federal agencies. Id. ¶ 87, Ex.

                                  12   37. USDA’s comment was not included in the administrative record, nor were comments
Northern District of California
 United States District Court




                                  13   from other agencies. See id., Ex. 1. If OMB requested comments from various agencies

                                  14   for this particular Rule and those agencies then provided those comments, the Agency

                                  15   either directly or indirectly considered these comments. Thus, it is reasonable to assume

                                  16   that if USDA submitted comments, then other agencies did so as well. This situation is

                                  17   similar to Sierra Club, where plaintiffs used the FOIA process to identify potential

                                  18   documents not in the administrative record and the court determined that the documents

                                  19   identified through FOIA rebutted the presumption of completeness.

                                  20                      iii.      The Remedy to Which Plaintiffs Are Entitled

                                  21          While the court has determined that plaintiffs have rebutted the presumption of

                                  22   completeness, this is not license for a broad mandate to sweep in any and every

                                  23   document, email, or memoranda that is conceivably related to the Rule. The court’s

                                  24   finding is limited to the category of documents that plaintiffs were able to present clear

                                  25   evidence to rebut the presumption, i.e., inter-agency communications providing

                                  26   comments to DHS, and in DHS’s possession, concerning the Rule. The district court in

                                  27   Golden Gate Salmon Association v. Ross, 2018 WL 3129849, at *4, aptly summarized

                                  28   the appropriate relief:
                                                                                      18
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 19Page
                                                                                         PageID.4848   of 3130 of 42




                                  1                  Plaintiffs assert that the presumption is “lost” when a plaintiff
                                                     identifies wrongly omitted materials with specificity, and
                                  2                  provides reasonable grounds for the belief that those
                                                     documents were considered by the agency. This is true as to
                                  3                  the wrongly omitted materials, but to the extent Plaintiffs
                                                     suggest that rebutting the presumption as to one document (or
                                  4                  even an entire category of materials) changes how the Court
                                                     must review other materials . . . the Court does not agree.
                                  5

                                  6    Other courts have taken a similar category-by-category or document-by-document

                                  7    approach to reviewing whether documents rebut the presumption of completeness. See,

                                  8    e.g., Sharks Sports & Entm’t LLC v. Fed. Transit Admin., 2020 WL 511998, at *3;

                                  9    California v. Bureau of Land Mgmt., No. 18-cv-00521-HSG, 2019 WL 1455335, at*3 (N.D.

                                  10   Cal. Apr. 2, 2019); Sierra Club, 2018 WL 3126401, at *4, Desert Survivors, 231 F. Supp.

                                  11   3d at 372. Because plaintiffs have only rebutted the presumption of completeness with

                                  12   respect to inter-agency communications received by DHS relating to the Rule, the
Northern District of California
 United States District Court




                                  13   appropriate relief is to complete the record only with respect to those types of documents.

                                  14          Defendants contend that the deliberative process privilege shields from public

                                  15   disclosure confidential inter-agency memoranda on matters of law or policy. Opp. at 16.

                                  16   The question before the court is not whether the deliberative process privilege applies,

                                  17   but whether plaintiffs have rebutted the presumption of completeness with clear

                                  18   evidence. The cases cited by defendants stand for the proposition that the deliberative

                                  19   process privilege can be asserted by the government in the context of inter-agency

                                  20   documents. In National Wildlife Federation v. U.S. Forest Service, 861 F.2d 1114, 1116

                                  21   (9th Cir. 1988), the Ninth Circuit noted, in the context of a FOIA exemption review, that

                                  22   the “‘deliberative process’ privilege . . . shields from public disclosure confidential inter-

                                  23   agency memoranda on matters of law or policy.” However, the ultimate issue was

                                  24   whether the district court erred in determining whether certain documents, after an in

                                  25   camera review, should be released. Similarly, Hunton & Williams LLP v. U.S.

                                  26   Environmental Protection Agency, 248 F. Supp. 3d 220, 247 (D.D.C. 2017), the district

                                  27   court, also while reviewing a FOIA exemption request, noted that the deliberative process

                                  28   privilege can apply between two agencies. Whether the privilege can or does apply to
                                                                                      19
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 20Page
                                                                                         PageID.4849   of 3131 of 42




                                  1    any particular document are properly considered when the government produces the

                                  2    document and claims the privilege.

                                  3          Finally, the court notes that there are certain types of communications that are not

                                  4    appropriate to consider, even if they fall within the category of documents that defendants

                                  5    must produce. The Ninth Circuit has held that it would not be permissible for the court to

                                  6    consider “the internal deliberative processes of the agency [or] the mental processes of

                                  7    individual agency members.” Portland Audubon Soc., 984 F.2d at 1549; see also

                                  8    Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971) (“[S]uch

                                  9    inquiry into the mental processes of administrative decisionmakers is usually to be

                                  10   avoided.” (citation omitted)). Thus, while it would be appropriate for defendants to

                                  11   provide items such as studies, data, and official memoranda, it would not be appropriate

                                  12   to include communications codifying the internal deliberative processes of individual
Northern District of California
 United States District Court




                                  13   agency members. See In re United States, 875 F.3d at 1210 (“Where . . . an agency is

                                  14   headed by a multi-member board, the deliberations among those members are

                                  15   analogous to the internal mental processes of the sole head of an agency, and thus are

                                  16   generally not within the scope of the administrative record.” (citing Portland Audubon, 984

                                  17   F.2d at 1549)). Thus, defendants are not required to submit the deliberative

                                  18   communications of individual agency members. This limiting instruction reduces the

                                  19   burden on defendants while also recognizing plaintiffs have met their burden in a specific

                                  20   category of documents.

                                  21         For the foregoing reasons, the court GRANTS plaintiffs’ motions to complete the

                                  22   record with regard to inter-agency communications submitted to DHS and under DHS’s

                                  23   control, relating to the Rule, and not involving the mental processes of individual agency

                                  24   members.

                                  25                d.     White House Communications

                                  26         Defendants take issue with disclosing any communications related to the White

                                  27   House. Opp. at 14. They contend that White House communications raise “special

                                  28   considerations” due to the “Executive Branch’s interest in maintaining the autonomy of its
                                                                                   20
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 21Page
                                                                                         PageID.4850   of 3132 of 42




                                  1    office.” Cheney v. U.S. Dist. Court for Dist. of Columbia, 542 U.S. 367, 385. Plaintiffs

                                  2    reply that Cheney does not apply because they do not request discovery against the

                                  3    President or Vice President. Reply at 11 n.12.

                                  4           As an initial matter, it is not clear the extent to which White House communications

                                  5    is an issue requiring the court’s adjudication. Plaintiffs have not directed the court to any

                                  6    specific White House communications that rebut the presumption of completeness. It is

                                  7    conceivable, however, that the court’s finding regarding inter-agency communications

                                  8    could include communications from White House staff to DHS. For this narrow category

                                  9    of documents, the court examines whether defendants must produce any White House

                                  10   communications that meet the relief outlined above.

                                  11          The parties cite Cheney v. U.S. District Court as the leading case on this question.

                                  12   Cheney involved whether a court of appeals could exercise the writ of mandamus to
Northern District of California
 United States District Court




                                  13   modify or dissolve discovery orders directing the Vice President and other senior

                                  14   Executive Branch officials to produce information about a task force. 542 U.S. at 372.

                                  15   The Supreme Court cited long-standing separation-of-powers considerations why such a

                                  16   mandamus petition involving the President or Vice President would be treated differently

                                  17   than other individuals. See id. at 381–82. The Court noted that the discovery order was

                                  18   directed to the “Vice President and other senior Government officials who served on the

                                  19   [panel] to give advice and make recommendations to the President.” Id. at 385. The

                                  20   Court then stated that it has held on more than one occasion that, “[t]he high respect that

                                  21   is owed to the office of the Chief Executive . . . is a matter that should inform the conduct

                                  22   of the entire proceeding, including the timing and scope of discovery.” Id. (alterations in

                                  23   original) (quoting Clinton v. Jones, 520 U.S. 681, 707 (1997)).

                                  24          Thus, some deference in this area is certainly owed to the office of the Chief

                                  25   Executive. Yet, several mitigating considerations are also relevant. First, Cheney’s

                                  26   separation-of-power considerations were largely motivated by the inclusion of the Vice

                                  27   President in the discovery order. Id. at 382 (“These separation-of-powers considerations

                                  28   should inform a court of appeals’ evaluation of a mandamus petition involving the
                                                                                    21
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 22Page
                                                                                         PageID.4851   of 3133 of 42




                                  1    President or Vice President.”). That consideration is not present here. Additionally,

                                  2    Cheney did not involve the APA’s requirements to provide a complete administrative

                                  3    record and, though the opinion was vacated on other grounds, In re United States

                                  4    interpreted Cheney as not “imposing a categorical bar against requiring DHS to either

                                  5    include White House documents in a properly-defined administrative record or assert

                                  6    privilege individually as to those documents.” 875 F.3d at 1209. The final consideration

                                  7    is that the remedy identified by the court is not to order the White House to produce

                                  8    documents; rather, it is to order DHS to produce any communications meeting the court’s

                                  9    criteria that DHS has in its possession. This solution is in accord with the Ninth Circuit’s

                                  10   dicta in In re United States finding no clear error for a district court to require DHS to

                                  11   produce White House documents considered by the DHS Secretary. Id. For the

                                  12   foregoing reasons, the court GRANTS plaintiffs’ motions with respect to any White House
Northern District of California
 United States District Court




                                  13   communications in DHS’s possession and meeting the court’s criteria discussed above,

                                  14   supra, section B.1.c.

                                  15                 e.     Missing Comments from the Public

                                  16          In their reply brief, plaintiffs discuss the parties’ inability to resolve a discrepancy

                                  17   between the number of public comments submitted during the rulemaking process and

                                  18   the number of comments produced in the administrative record. Reply at 6. The

                                  19   government’s website for comments, Regulations.gov, states that over 260,000

                                  20   comments were submitted, but the administrative record includes only 213,959 separate

                                  21   documents. Id. Plaintiffs ask the court to order defendants to provide accurate

                                  22   accounting of the discrepancy. Defendants state in their opposition brief; “[t]he parties

                                  23   are continuing to confer about public comments included in the administrative record to

                                  24   ensure that all 266,077 public comments are included.” Opp. at 3 n.2. At the hearing,

                                  25   defendants acknowledged the requirement to account for all comments and explained

                                  26   that multiple comments may be included in one document.

                                  27          Because defendants do not oppose this request, the court GRANTS plaintiffs’

                                  28   motions with regard to the public comments. Defendants are to account for any
                                                                                      22
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 23Page
                                                                                         PageID.4852   of 3134 of 42




                                  1    discrepancies between the comments submitted on the government’s website and those

                                  2    provided in the administrative record.

                                  3    2.     Discovery on Constitutional Claims

                                  4           Plaintiffs request discovery on their constitutional claims. They contend that

                                  5    constitutional claims are reviewed independently of APA claims and, therefore, some civil

                                  6    discovery is appropriate. Mtn. at 15. Defendants argue that constitutional claims are

                                  7    subject to the terms and limitations of the APA and plaintiffs are entitled to nothing more

                                  8    than the administrative record. Opp. at 16.

                                  9           a.     Whether the APA Governs Plaintiffs’ Constitutional Claims

                                  10          In addressing whether the APA governs plaintiffs’ discovery request, the court

                                  11   considers two predicate questions. First, may plaintiffs bring an equitable cause of action

                                  12   for violation of the Constitution against any agency action? Second, if they have a cause
Northern District of California
 United States District Court




                                  13   of action for a constitutional claim, is that claim necessarily governed by the APA? The

                                  14   Ninth Circuit’s opinion in Sierra Club v. Trump, 929 F.3d 670 (9th Cir. 2019), is controlling

                                  15   on both questions. Sierra Club dealt with a challenge to the Department of Defense’s

                                  16   use of funds that the President repurposed by proclamation to construct a border wall on

                                  17   the southern border of the United States. Id. at 677–83. The plaintiffs brought both a

                                  18   constitutional claim, alleging a violation of the Appropriations Clause, and an APA claim.

                                  19   The federal government argued that the plaintiffs did not have a cause of action for either

                                  20   claim. The court examined whether the plaintiffs could bring “an equitable action to

                                  21   enjoin unconstitutional official conduct, or under the judicial review provisions of the . . .

                                  22   APA, as a challenge to a final agency decision that is alleged to violate the Constitution,

                                  23   or both.” Id. at 694 (citation omitted).

                                  24          First, the court determined whether the plaintiffs could assert an equitable cause of

                                  25   action against federal officers for violations of the Appropriations Clause. Beginning with

                                  26   the constitutional claim, the court recognized that “‘federal courts may in some

                                  27   circumstances grant injunctive relief against’ federal officials violating federal law.” Id. at

                                  28   694 (quoting Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 326 (2015)).
                                                                                      23
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 24Page
                                                                                         PageID.4853   of 3135 of 42




                                  1    However, the court noted that Congress may revoke a federal court’s ability to enjoin

                                  2    federal officials where a statutory provision expressly provides a method of enforcing a

                                  3    substantive right or lacked a judicially administrable standard. Id. (citing Armstrong, 575

                                  4    U.S. at 328). Barring clear and convincing evidence of congressional intent, the judicial

                                  5    review of administrative action is the rule. See City of Chicago v. Int’l Coll. of Surgeons,

                                  6    522 U.S. 156, 183 (1997) (Ginsburg, J., dissenting) (citing Califano v. Sanders, 430 U.S.

                                  7    99, 106–06 (1977)). In Sierra Club, the court applied this rule to determine that Congress

                                  8    had not intended to foreclose equitable relief for violations of the Appropriations Clause.

                                  9    929 F.3d at 697.

                                  10          Second, the court reviewed whether the plaintiffs had an APA cause of action,

                                  11   stating that 5 U.S.C. § 706(2)(B) permits a federal court to “hold unlawful and set aside

                                  12   agency action . . . found to be . . . contrary to constitutional right, power, privilege, or
Northern District of California
 United States District Court




                                  13   immunity. Id. at 698. The court held that the plaintiffs could assert a cause of action

                                  14   under the APA so long as Congress had not limited review through other statutes or

                                  15   committed the administrative decision to agency discretion. Id. (citing 5 U.S.C.

                                  16   §§ 701(a), 704, 706; and Bennett v. Spear, 520 U.S. 154, 175 (1997)). Neither applied to

                                  17   the Sierra Club plaintiffs and they could bring a challenge under 5 U.S.C. § 706(2)(C).

                                  18          Third, the Sierra Club court then dealt with the issue whether “the availability of an

                                  19   APA cause of action precludes Plaintiffs’ equitable claim.” Id. at 699. The court noted

                                  20   that there is a basic presumption that APA provides for judicial review of agency action,

                                  21   but “this does not mean the APA forecloses other causes of action.” Id. (citing

                                  22   Weyerhaeuser Co. v. U.S. Fish & Wildlife Serv., 139 S. Ct. 361, 370 (2018)). In Navajo

                                  23   Nation, 876 F.3d at 1170 (citation omitted), the Ninth Circuit explained that “a court is

                                  24   foreclosed by [APA section] 704 from entertaining claims brought under the APA seeking

                                  25   review of non-final agency action (and not otherwise permitted by law),” but “no such

                                  26   limitation applies to other types of claims (like constitutional claims . . . ).’” In

                                  27   Presbyterian Church v. United States, allowed constitutional claims to proceed without

                                  28   even deciding whether an APA cause of action was available. Sierra Club, 929 F.3d at
                                                                                       24
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 25Page
                                                                                         PageID.4854   of 3136 of 42




                                  1    699 (citing Presbyterian Church, 870 F.2d 518 (9th Cir. 1989)). Considering these two

                                  2    cases together, Sierra Club held that Navajo Nation and Presbyterian Church “clearly

                                  3    contemplate that claims challenging agency actions—particularly constitutional claims—

                                  4    may exist wholly apart from the APA.” Id. One other district court in this circuit has cited

                                  5    Sierra Club’s holding and then concluded that review of the plaintiffs’ “constitutional

                                  6    claims, independently of their APA claims, is appropriate.” Al Otro Lado, Inc. v.

                                  7    McAleenan, 394 F. Supp. 3d 1168, 1217 (S.D. Cal. 2019).

                                  8           Applying Sierra Club here, to determine whether plaintiffs have a cause of action,

                                  9    the court examines whether Congress intended to displace an equitable constitutional

                                  10   claim against an agency action. Plaintiffs bring causes of action for violations of the Due

                                  11   Process Clause of the Fifth Amendment, which the Supreme Court has interpreted to

                                  12   prohibit the federal government from denying equal protection of the laws. Bolling v.
Northern District of California
 United States District Court




                                  13   Sharpe, 347 U.S. 497, 500 (1954). In Davis v. Passman, the Supreme Court explained

                                  14   that

                                  15                 “it is established practice for this Court to sustain the jurisdiction
                                                     of federal courts to issue injunctions to protect rights
                                  16                 safeguarded by the Constitution and to restrain individual state
                                                     officers from doing what the 14th Amendment forbids the State
                                  17                 to do.” Indeed, this Court has already settled that a cause of
                                                     action may be implied directly under the equal protection
                                  18                 component of the Due Process Clause of the Fifth Amendment
                                                     in favor of those who seek to enforce this constitutional right.
                                  19

                                  20   442 U.S. 228, 242 (1979) (citations omitted). Thus, an equitable cause of action exists

                                  21   for equal protection violations of the Fifth Amendment’s Due Process Clause.

                                  22          This final agency action is not committed to DHS’s discretion and plaintiffs may

                                  23   also bring a cause of action under the APA against agency actions that are contrary to

                                  24   constitutional right, power, privilege, or immunity. 5 U.S.C. § 706(2)(C). Because

                                  25   plaintiffs may bring either an equitable cause of action or an APA claim, Sierra Club’s

                                  26   holding controls whether the cause of action is necessarily governed by the APA.

                                  27   Plaintiffs’ claim “may exist wholly apart from the APA.” 929 F.3d at 699. It follows,

                                  28   therefore, that if plaintiffs have a constitutional claim that exists outside of the APA, then
                                                                                      25
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 26Page
                                                                                         PageID.4855   of 3137 of 42




                                  1    the APA’s administrative record requirement does not govern the availability of discovery.

                                  2           b.     District Courts Decline to Draw a Bright Line Rule

                                  3           Defendants cite several cases for the proposition that courts routinely reject

                                  4    attempts by plaintiffs to obtain discovery for constitutional claims against the government.

                                  5    In reality, district courts have struggled to coalesce around a categorical rule and instead

                                  6    apply a fact-specific inquiry to reach outcomes that have rejected discovery for

                                  7    constitutional claims in some instances and permitted discovery in others. Further, the

                                  8    cases cited by defendants presumed that the APA governed and did not have the benefit

                                  9    of controlling circuit law on the issue of whether a constitutional claim may be brought

                                  10   independent of the APA.

                                  11          There are few appellate cases discussing this issue. In Harkness v. Secretary of

                                  12   Navy, 858 F.3d 437, 451 & n.9 (6th Cir. 2017), the Sixth Circuit rejected an argument that
Northern District of California
 United States District Court




                                  13   discovery was necessary because constitutional issues could not be decided on the

                                  14   administrative record for two reasons. First, the court noted that 5 U.S.C. § 706(2)(B)

                                  15   permits review of constitutional claims under the APA using the administrative record.

                                  16   Second, the plaintiff’s Establishment Clause claim was not a standalone claim because

                                  17   10 U.S.C. § 14502 provided a particular mechanism to challenge constitutional error in

                                  18   promotion boards. Id. at 446 n.6. Harkness does not require a different outcome than

                                  19   Sierra Club; both cases examined whether the plaintiff(s) could bring a standalone

                                  20   constitutional claim. The statutory scheme in Harkness precluded an Establishment

                                  21   Clause claim; the Appropriations Clause permitted a standalone challenge in Sierra Club.

                                  22          Several district courts have determined that constitutional claims are governed by

                                  23   the APA and, therefore, constitutional claims should be decided on the administrative

                                  24   record without further discovery. See, e.g., Bellion Spirits, LLC v. United States, 335 F.

                                  25   Supp. 3d 32, 43 (D.D.C. 2018); Chiayu Chang v. U.S. Citizenship & Immigration Servs.,

                                  26   254 F. Supp. 3d 160, 161 (D.D.C. 2017) (collecting cases). Those cases have noted the

                                  27   lack of applicable circuit law. For example, in Northern Arapaho Tribe v. Ashe, 92 F.

                                  28   Supp. 3d 1160, 1171 (D. Wyo. 2015), the district court noted that “[w]hether a district
                                                                                    26
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 27Page
                                                                                         PageID.4856   of 3138 of 42




                                  1    court must limit its constitutional review of agency action to the administrative record is [a]

                                  2    question that has not been definitively answered by the Tenth Circuit or the Supreme

                                  3    Court.”

                                  4           On the other hand, several courts recognize that discovery may be appropriate for

                                  5    a constitutional claim involving agency action. Mayor & City Council of Baltimore v.

                                  6    Trump, —F. Supp. 3d—, No. CV ELH-18-3636, 2019 WL 6970631, at *7 (D. Md. Dec. 19,

                                  7    2019) (collecting cases); New York v. U.S. Dep’t of Commerce, 345 F. Supp. 3d 444,

                                  8    451–52 (S.D.N.Y. 2018); Grill v. Quinn, No. 10-cv-0757 GEB GGH PS, 2013 WL

                                  9    3146803, at *6 n.8 (E.D. Cal. June 18, 2013). As the district court in Baltimore pointed

                                  10   out, cases permitting discovery on constitutional claims are in accord “with the

                                  11   foundational tenet of constitutional adjudication that ‘where constitutional rights are in

                                  12   issue,’ courts must ensure that ‘the controlling legal principles [are] applied to the actual
Northern District of California
 United States District Court




                                  13   facts of the case.’” 2019 WL 6970631, at *7 (alteration in original) (quoting Pickering v.

                                  14   Bd. of Ed. of Twp. of High Sch. Dist. 205, Will Cty., 391 U.S. 563, 578 n.2 (1968)

                                  15   (Douglas, J., concurring)).

                                  16          The broad spectrum of opinions demonstrates a tension and broad disagreement

                                  17   in the reasoning and outcomes in these types of cases. This is exacerbated by the lack

                                  18   of controlling authority and usually results in a case-by-case approach to discovery. Most

                                  19   courts decline to draw a bright line or categorical rule and instead examine the particular

                                  20   facts of the claims involved and the discovery requested. See, e.g., Almaklani v. Trump,

                                  21   —F. Supp. 3d—, No. 18-CV-398 (NGG) (CLP), 2020 WL 1282920, at *7 (E.D.N.Y. Mar.

                                  22   17, 2020) (agreeing “that there may be circumstances in which discovery to supplement

                                  23   the record may be necessary,” but declining to permit “broad ranging discovery under

                                  24   Rule 26”); Jiahao Kuang v. U.S. Dep’t of Def., No. 8-cv-03698-JST, 2019 WL 293379, at

                                  25   *2 (N.D. Cal. Jan. 23, 2019) (“[T]he welter of cases underlines the need for a flexible

                                  26   approach, tailored to the facts and claims of the case.”); Bellion Spirits, 335 F. Supp. 3d

                                  27   at 43 (“Given the dearth of caselaw on point in this circuit, the Court declines to adopt any

                                  28   bright line or categorical rule.”). Given the lack of controlling authority, this approach is
                                                                                     27
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 28Page
                                                                                         PageID.4857   of 3139 of 42




                                  1    sensible and appropriately focuses on the facts and claims of individual cases.

                                  2           c.     Facts and Claims of Plaintiffs’ Complaints

                                  3           Accordingly, the court turns to an analysis of the particular facts and claims at

                                  4    issue here. A few district courts faced with both APA and constitutional claims

                                  5    determined that the constitutional claims “fundamentally overlap” with the APA claims

                                  6    and thus discovery was unnecessary. Ala.-Tombigbee Rivers Coal. v. Norton, No. CV

                                  7    01-S-0194-S, 2002 WL 227032, at *3-6 (N.D. Ala. Jan. 29, 2002); see also Bellion Spirits,

                                  8    335 F. Supp. 3d at 43-44; Chiayu Chang, 254 F. Supp. 3d at 162 (finding that the

                                  9    “plaintiffs’ constitutional claims here are fundamentally similar to their APA claims” and

                                  10   denying discovery). Alternatively, some courts have permitted some discovery when the

                                  11   APA and constitutional claims diverge in some meaningful way. For example, in Manker

                                  12   v. Spencer, No. 18-cv-372, 2019 WL 5846828, at *19 (D. Conn. Nov. 7, 2019), the district
Northern District of California
 United States District Court




                                  13   court permitted discovery where the plaintiffs challenged the general course of conduct of

                                  14   the Naval Discharge Review Board, but the agency sought to limit review to the

                                  15   administrative record pertaining only to the plaintiffs. Thus, the court reasoned ““[w]here

                                  16   a plaintiff challenges an agency’s general course of conduct rather than a discrete

                                  17   adjudication, limited discovery . . . may be necessary where the administrative record

                                  18   does not contain evidence of the challenged action.” Id.

                                  19          In Vidal v. Duke, No. 16-cv-4756, 2017 WL 8773110, at *3 (E.D.N.Y. Oct. 17,

                                  20   2017), the plaintiffs sought discovery in an action challenging the government’s decision

                                  21   to end the Deferred Action for Childhood Arrivals (“DACA”) program and also challenging

                                  22   collateral decisions affecting DACA beneficiaries on constitutional grounds. The

                                  23   collateral decisions included a due process claim for failure to provide individualized

                                  24   notice to DACA recipients who were eligible to renew their deferred action and equitable

                                  25   estoppel claims against the government’s use of information from DACA applications for

                                  26   immigration enforcement purposes. Id. at *2. The court noted that the constitutional

                                  27   claim and equitable estoppel claims “do not challenge the decision to end the DACA

                                  28   program, but instead challenge how Defendants communicated that decision to DACA
                                                                                    28
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 29Page
                                                                                         PageID.4858   of 3140 of 42




                                  1    beneficiaries.” Id. The court then permitted discovery on the grounds that the

                                  2    administrative record was limited to the decision to end the DACA program and “sheds

                                  3    no light on why the Government allegedly made these collateral decisions.” Id.

                                  4           This case falls somewhere in between cases like Vidal and Manker that permitted

                                  5    discovery due to the divergence of APA and constitutional claims and cases such as

                                  6    Alabama-Tombigbee Rivers Coalition and Chiayu Chang where the APA and

                                  7    constitutional claims fundamentally overlapped. Reviewing plaintiffs’ complaints

                                  8    demonstrates that they are alleging different factual allegations between the APA claims

                                  9    and the constitutional claims. While plaintiffs’ APA and constitutional claims challenge

                                  10   the same Rule and request the same relief (thus, this case is not squarely in line with

                                  11   Vidal and Manker), the claims do not fundamentally overlap.

                                  12          In the State plaintiffs’ complaint, paragraphs 111 through 126 discuss the State
Northern District of California
 United States District Court




                                  13   plaintiffs’ claims that the Rule is contrary to law and paragraphs 127 through 141 discuss

                                  14   the State plaintiffs’ claims that the Rule fails to offer adequate justification. Beginning

                                  15   with paragraph 281, the State plaintiffs’ complaint7 sets forward allegations that the Rule

                                  16   is motivated by racial and ethnic animus toward non-white, non-European immigrants.

                                  17   These allegations include numerous statements and actions by the President that

                                  18   purportedly demonstrate improper racial animus. See, e.g., Compl. ¶ 292. The

                                  19   allegations also involve senior administration leadership, including Acting USCIS Director

                                  20   Cuccinelli. Id. ¶ 299. The complaint also alleges that the White House, in particular

                                  21   senior advisor Stephen Miller, improperly manipulated the agency process. Id. ¶¶ 302,

                                  22   306. Similarly, the organization plaintiffs allege that “L. Francis Cissna was directed to

                                  23   step down as director of USCIS, in part because Stephen Miller had been ‘agitating for

                                  24   Mr. Cissna’s removal for months’ due to Mr. Miller’s stance that Mr. Cissna was ‘moving

                                  25   too slowly in implementing’ the Regulation.” No. 19-cv-04980-PJH, Dkt. 1, ¶ 126 (citation

                                  26   omitted). These allegations are different than plaintiffs’ APA allegations that the Agency

                                  27

                                  28
                                       7 The organization plaintiffs’ complaint contains similar allegations in paragraphs 119
                                       through 127. No. 19-cv-04980-PJH, Dkt. 1.
                                                                                    29
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 30Page
                                                                                         PageID.4859   of 3141 of 42




                                  1    promulgated a rule that was contrary to law or the procedure followed by the Agency was

                                  2    flawed. Ultimately, these allegations demonstrate that the administrative record is limited

                                  3    to the Agency’s rulemaking process and sheds no light on actions taken by senior

                                  4    administration officials.

                                  5           Defendants, relying on Trump v. Hawaii, 138 S. Ct. 2392 (2018), also contend that

                                  6    the court should apply highly deferential constitutional standard of review and under a

                                  7    rational basis standard, discovery is inappropriate. Opp. at 18–19. Plaintiffs, citing

                                  8    Village of Arlington Heights v. Metropolitan Housing Development Corporation, 429 U.S.

                                  9    252 (1977), argue that the court should apply a more searching standard of review and

                                  10   accompanying sensitive inquiry into circumstantial and direct evidence of potential

                                  11   unconstitutional behavior. Mtn. at 13. It is entirely understandable why each party seeks

                                  12   to establish a foothold regarding the appropriate constitutional standard of review in this
Northern District of California
 United States District Court




                                  13   case. See Saget v. Trump, 375 F. Supp. 3d 280, 366–67 (E.D.N.Y. 2019) (discussing

                                  14   applicability of Hawaii and Arlington Heights to Equal Protection claims against agency

                                  15   action). Yet, the court declines to determine such a standard in the context of a motion to

                                  16   compel where the parties have not fully briefed this issue. Cf. Baltimore, 2019 WL

                                  17   6970631, at *9–12 (determining applicable standard of review and declining to permit

                                  18   discovery based on rational basis review). Moreover, defendants have not cited any

                                  19   controlling case that prohibits discovery even in cases governed by rational basis review.

                                  20   The court does not foreclose the possibility that discovery may not be appropriate if

                                  21   rational basis review applies to this case, but simply notes that it is premature to make

                                  22   such a finding at this stage when the court has not addressed the applicable standard of

                                  23   review. Accordingly, plaintiffs’ motions to take discovery on their constitutional claims is

                                  24   GRANTED.

                                  25          This brings the court to the appropriate remedy. Plaintiffs oppose a stay pending

                                  26   defendants’ forthcoming motion to dismiss because they bring “a straightforward claim

                                  27   that Defendants were motivated by racial animus when advancing the Rule.” Mtn. at 19.

                                  28   Defendants contend that the court should defer discovery until resolution of defendants’
                                                                                    30
                                         Case 4:19-cv-04980-PJH
                                  Case 4:19-cv-05210-RMP         Document
                                                            ECF No.        15704/03/20
                                                                    208 filed   Filed 04/01/20 Page 31Page
                                                                                         PageID.4860   of 3142 of 42




                                  1    forthcoming motion to dismiss that may be dispositive of the complaint. Opp. at 20. The

                                  2    court agrees with defendants; permitting discovery prior to assessing viability of plaintiffs’

                                  3    claims and directly addressing the appropriate standard of review and the implications of

                                  4    that standard would be premature. As noted by a different court, “even where plaintiffs

                                  5    have asserted constitutional claims, ‘wide-ranging discovery is not blindly authorized at a

                                  6    stage in which such an administrative record is being reviewed.’” Tafas, 530 F. Supp. 2d

                                  7    at 802 (quoting P.R. Public Housing Admin. v. U.S. Dep’t of Housing & Urban Dev., 59 F.

                                  8    Supp. 2d 310, 327 (D.P.R. 1999)).

                                  9                                           CONCLUSION

                                  10          For the foregoing reasons, the court GRANTS IN PART and DENIES IN PART

                                  11   plaintiffs’ motions to complete the record and GRANTS plaintiffs’ motions to compel

                                  12   discovery. However, the court STAYS discovery until resolution of defendants’
Northern District of California
 United States District Court




                                  13   forthcoming motion to dismiss. Should defendants choose not to file a motion to dismiss,

                                  14   the parties may file an appropriate request to resolve the stay.

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 1, 2020

                                  17                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  18                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     31
